 479307 NLRB No. 69TEAMSTERS LOCAL 522 (SKYLINE WINDOWS)Local Union 522, International Brotherhood ofTeamsters, AFL±CIO and S. Kraus, Inc. d/b/aSkyline Windows and International Association
of Bridge, Structural and Ornamental Iron
Workers Union, Local 580, AFL±CIO and Gla-
ziers Local 1087, International Brotherhood of
Painters and Allied Trades, AFL±CIO. Case 2±CD±822April 30, 1992DECISION AND ORDER QUASHING NOTICEOF HEARINGBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe charge in this Section 10(k) proceeding wasfiled October 17, 1991, by the Employer, S. Kraus,
Inc. d/b/a Skyline Windows, alleging that the Respond-
ent, Local Union 522, International Brotherhood of
Teamsters, AFL±CIO, violated Section 8(b)(4)(D) of
the National Labor Relations Act by engaging in pro-
scribed activity with an object of forcing the Employer
to assign certain work to employees represented by
Local 522 rather than to employees represented by
Glaziers Local 1087, International Brotherhood of
Painters and Allied Trades, AFL±CIO, and by Inter-
national Association of Bridge, Structural and Orna-
mental Iron Workers, Local 580, AFL±CIO. The hear-
ing was held December 2, 1991, before Hearing Offi-
cer Stephen Berger. Thereafter, the Employer and
Local 580 filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, a New York corporation with itsmain place of business at 625 West 130th Street in
New York City, is engaged in the retail sale, service,
and installation of windows and related products. An-
nually, it derives gross revenues in excess of $500,000
and receives at its New York facility goods valued in
excess of $50,000, from points located outside the
State of New York. The parties stipulated, and we
find, that the Employer is engaged in commerce within
the meaning of Section 2(6) and (7) of the Act. No
stipulation regarding labor organization status for any
of the Unions was obtained.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer and Local 522 have had a collective-bargaining relationship for a number of years. The cur-rent collective-bargaining agreement is effective fromJuly 1, 1991, until June 30, 1994.The dispute in the instant case involves the removalof old windows and installation of replacement win-
dows in the Stuyvesant Town and Peter Cooper Vil-
lage Houses in New York, New York. The buildings
are owned by Metropolitan Life Insurance Company,
and the Employer is a subcontractor on the job to
Efco, a window manufacturer in Missouri. The jobsite
consists of approximately 110 buildings and entails the
removal and replacement of approximately 58,000 win-
dows.The Employer commenced work on or about August19, 1990, with its employees represented by Local 522.
The work is scheduled to be completed about Thanks-
giving 1992.On or about October 8, 1991, the Employer receiveda letter from Local 522's attorney advising the Em-
ployer that a jurisdictional dispute might exist among
the Teamsters, Painters, and Iron Workers. The letter
enclosed copies of correspondence received by the
International Brotherhood of Teamsters involving these
labor organizations, including, inter alia, a letter dated
September 26, 1991, from the International Brother-
hood of Painters to the effect that a jurisdictional dis-
pute existed on the Stuyvesant Town and Peter Cooper
job over window installation and requesting the Team-
sters to assign a representative to contact a Painters
representative; and a telefax dated September 23, 1991,
from the International Association of Iron Workers ad-
vising that a dispute exists over window installation at
the Stuyvesant Town and Peter Cooper job and re-
questing a Teamsters representative to contact an Iron
Workers representative. None of the letters mentioned
the name of the Employer.The Employer's October 11, 1991 response to Local522's attorney indicated that it did not desire to be-
come embroiled in a dispute over the assignment of
the work. The Employer stated:If, in order to avoid such a dispute among the or-ganizations involved, the work in question must
be assigned to persons or employees represented
by the other labor organizations rather than to em-
ployees represented by Teamsters Local 522, then
our client reluctantly will take the necessary steps
to accomplish that end forthwith.Local 522's response to the Employer's letter, alsodated October 11, 1991, included the following mes-
sage:Please be advised that Local 522 will not per-mit your client to abrogate the collective bar-
gaining agreement and will take appropriate ac-
tion to protect their rights under the contract.Any attempt by your client to avoid its contrac-tual obligations will be dealt with appropriately. 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Member Devaney finds it unnecessary to rely on the fact that theEmployer did not threaten to change the work assignment after re-
ceiving copies of the interunion correspondence.On or about October 14, 1991, the Employer ob-served that picketing was taking place at the jobsite,
with the picket signs stating something to the effect of
``522 against Skyline Window, unfair labor practices.''
The Employer recognized one of the picketers as an
officer of Local 522. During the time the picketing
was taking place, employees represented by Local 522
were not performing any work. That was the only day
on which the Employer saw any picketing taking
place. After October 14, the work resumed.B. Work in DisputeThe disputed work concerns the assignment of theremoval and replacement of windows at the buildings
known as Stuyvesant Town and Peter Cooper Village
in New York, New York.C. Contentions of the PartiesThe Employer takes the position that a jurisdictionaldispute exists among the Teamsters, Painters, and Iron
Workers over the work assigned to its employees rep-
resented by the Teamsters. In addition, the Employer
contends that reasonable cause exists to believe that
Local 522 violated Section 8(b)(4)(D) when it engaged
in a work stoppage at the Stuyvesant Town and PeterCooper Village worksites in furtherance of its claim to
the work. The Employer further asserts that it has a
collective-bargaining agreement with Local 522 which
covers the work in question, but that it does not have
collective-bargaining agreements with Local 1087 and
Local 580, and that these and other factors, including
employer preference, past practice, and economy and
efficiency of operations, favor its continued assignment
of the disputed work to its employees represented by
Local 522.Local 522 did not appear at the hearing. Locals1087 and 580 appeared at the hearing for the limited
purpose of stating their position that no jurisdictional
dispute exists on the jobsite in question and that nei-
ther of them made a request to the Employer for the
disputed work.In its brief, Local 580 asserts that it believes thework in question belongs to employees represented by
it, but that it wished to inform its own International of
the situation in order to initiate dialogue among the
International unions, and to contact the owner of the
development and the construction manager for the
project. Local 580 contends that its plan specifically
excluded contact with the Employer: thus, no rep-
resentative of Local 580 contacted the Employer to
claim the work, and no picketing occurred, or threat to
picket was made, by Local 580 to support such aclaim. Finally, Local 580 contends that the events lead-ing to the issuance of the notice of hearing indicate
that the Employer and Local 522 contrived a work
stoppage in the hope of getting the Board to conduct
a 10(k) hearing.D. Applicability of the StatuteWe are of the opinion that the record in its entiretydoes not establish that a jurisdictional dispute exists
here which is cognizable under Section 10(k) of the
Act.There is no substantial evidence that two of thethree groups of employees before us are competing for
the work described above. Thus, Locals 580 and 1087
have taken the position that no jurisdictional dispute
exists on the jobsite in question and that neither of
them made a request to the Employer for the work, nor
did the Employer contact them to inquire as to whether
they claimed the work in question.The Board has repeatedly held that Sections8(b)(4)(D) and 10(k) of the Act were intended to deal
with disputes between two or more competing em-
ployee groups claiming the right to perform certain
tasks, and not situations, as here, where there is a lack
of competing claims. Teamsters Local 839 (Shurtleff &Andrews Constructors), 249 NLRB 176, 177 (1980).Here, we find that the correspondence among the
Unions did not ripen into competing claims for the
work. Rather, it appears that the correspondence was
designed to inform the respective International unions
of the situation in order to initiate a dialogue among
them and to seek their guidance and a resolution of the
matter. Furthermore, after receiving copies of the
interunion correspondence, the Employer in its re-
sponse to Local 522 merely stated that the Employer
would assign the work to Locals 580 and 1087 if the
Unions could not resolve the work in question among
themselves. In this regard, we note that in its letter to
Local 522, the Employer did not in fact threaten to
change the work assignment.1Accordingly, in the circumstances here we find thatthere is no jurisdictional dispute within the meaning of
Section 8(b)(4)(D) and Section 10(k) of the Act. We
shall therefore quash the notice of hearing.ORDERThe notice of hearing issued in this proceeding isquashed.